 


114 HR 2339 IH: To amend title XIX of the Social Security Act to clarify the treatment of lottery winnings and other lump sum income for purposes of income eligibility under the Medicaid program, and for other purposes.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2339 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to clarify the treatment of lottery winnings and other lump sum income for purposes of income eligibility under the Medicaid program, and for other purposes. 
 
 
1.Treatment of lottery winnings and other lump sum income for purposes of income eligibility under Medicaid
(a)In generalParagraph (14) (relating to modified adjusted gross income) of section 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following new subparagraph:   (J)Treatment of certain lottery winnings and income received as a lump sum (i)In the case of an individual who is the recipient of qualified lottery winnings or qualified lump sum income, and whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A), a State may, in determining such eligibility, consider such winnings or income (as applicable) as income received on a monthly basis—
(I)if such winnings or income (as applicable) is received in an amount that is less than $50,000, over a period of 12 months; and (II)if such winnings or income (as applicable) is received in an amount that is greater than or equal to $50,000, over a period specified by the State not to exceed 240 months, in proportion to the amount of the winnings or income (as applicable).
(ii)DefinitionsIn this subparagraph: (I)The term qualified lottery winnings means winnings from a sweepstakes, lottery, or pool described in paragraph (3) of section 4402 of the Internal Revenue Code of 1986 or a lottery operated by a multi-state or multi-jurisdictional lottery association in an amount that is not less than $20,000, including amounts awarded as a lump sum payment.
(II)The term qualified lump sum income means income that is received as a lump sum in an amount that is not less than $20,000, including income received from the transfer or sale of real or personal property from the estate (as defined in section 1917(b)(4)) of a deceased individual.. (b)Rule of constructionNothing in this Act shall be construed as preventing a State from intercepting the State lottery winnings awarded to an individual in the State to recover amounts paid by the State under the State Medicaid plan under title XIX of the Social Security Act for medical assistance furnished to the individual.
(c)Effective dateThe amendment made by subsection (a) shall apply with respect to income received as a lump sum, or winnings received pursuant to lotteries occurring, after a date specified by the State, but not earlier than the date that is 24 months before such date of enactment.  